MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                  Apr 16 2019, 9:00 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Leanna Weissmann                                          Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                     Attorney General

                                                          Matthew B. MacKenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy W. Bowman,                                        April 16, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-1581
        v.                                                Appeal from the Ripley Circuit
                                                          Court
State of Indiana,                                         The Honorable Ryan J. King,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          69C01-1701-F1-5



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019                      Page 1 of 16
                                             Case Summary
[1]   What began as an incident of domestic violence ended several hours later after

      Timothy W. Bowman fired shots at police officers positioned outside his home

      and then shot himself in the chest. Bowman pled guilty to class A

      misdemeanor domestic battery and invasion of privacy, and a jury found him

      guilty of level 1 felony attempted murder and class A misdemeanor pointing a

      firearm. He now appeals, claiming that the trial court erred in declining to

      instruct the jury on criminal recklessness and challenging the sufficiency of the

      evidence to support his attempted murder conviction. He also appeals his forty-

      one-and-a-half-year aggregate sentence, claiming that it is inappropriate in light

      of the nature of the offenses and his character. Finding that the trial court acted

      within its discretion in declining the jury instruction and that the evidence is

      sufficient, we affirm his attempted murder conviction. Finding that Bowman

      has failed to meet his burden of demonstrating that his sentence is

      inappropriate, we affirm that as well.


                                  Facts and Procedural History
[1]   The facts most favorable to the jury’s verdict are as follows. Bowman punched

      his wife (“Wife”) in the face for refusing to cosign on a business loan.

      Bowman’s sixteen-year-old daughter (“Daughter”) witnessed the battery and

      went outside to phone her older sister (“Sister”). On her way to Bowman’s

      house, Sister phoned 911 and her brother, Bowman’s stepson (“Stepson”).

      Stepson came to the house to confront Bowman about striking Wife. Once

      inside, he heard Bowman load a magazine for a firearm, so he exited the house

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 2 of 16
      to warn the other family members. Bowman chased him down and pointed a

      firearm directly at his back. Wife, Daughter, and Sister screamed, and Stepson

      ran into a nearby field and phoned police to let them know that Bowman was

      armed. Bowman went back inside the home.


[2]   Five law enforcement officers arrived at the scene, and family members

      congregated outside the home. Bowman began making suicidal threats.

      Corporal Steve Sullivan spoke with Bowman through an open window, and

      Bowman threatened to “blow [him] away” if he came closer. Tr. Vol. 5 at 135.

      Another officer, Sergeant Herbert Houseworth, was familiar to Bowman

      because, three years earlier, he had been involved in investigating a fatal auto

      accident involving Bowman’s older son. Bowman had remained angry over

      the way police had handled the investigation, and when he saw Sergeant

      Houseworth, his anger escalated and “turned to hate.” Tr. Vol. 2 at 188-89.

      He had a high-powered rifle, and when he saw the sergeant out by a wood

      chipper, he announced his desire to shoot Houseworth in the head. He also

      stated that he could see Officer Steven Stepleton behind the wood chipper and

      could shoot his legs from where he was standing. A roadblock was set up, and

      the officers eventually repositioned themselves behind a white truck.


[3]   Meanwhile, Bowman phoned his son (“Son”) at work, told him about the

      standoff with police, and urged him to come to the house. Shortly before Son

      arrived, Bowman told him over the phone that he was “about to go out of this

      world.” Tr. Vol. 4 at 28-29. Son drove through the roadblock, and Sergeant

      Houseworth and another officer ordered him out of his vehicle at gunpoint.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 3 of 16
      Immediately thereafter, Bowman emerged from the house armed with a

      handgun, shouting for Son. Trooper Travis Linville repeatedly ordered

      Bowman to drop the weapon and show his hands. Instead, Bowman raised the

      handgun, pointed it at Trooper Linville, and fired several shots, hitting the

      white truck. The trooper saw a bright muzzle flash and returned fire. Officer

      Stepleton also observed the bright flash and saw the barrel of Bowman’s

      handgun pointed at him as he, Corporal Sullivan, and Trooper Linville hovered

      around the white truck. Trooper Linville fired two shots at Bowman, who

      retreated indoors and phoned a friend and his sister to tell them that he thought

      he had killed an officer. He then fired one shot into his own chest. He was

      treated for the self-inflicted wound at an area hospital.


[4]   The State filed an information charging Bowman with domestic battery and

      invasion of privacy, both as class A misdemeanors, and he pled guilty to both

      charges. The State also charged him with level 1 felony attempted murder of

      the officers, with an enhancement for using a deadly weapon, and level 6 felony

      pointing a firearm at Stepson. A jury convicted him of level 1 felony attempted

      murder, acquitted him of the enhancement, and convicted him of pointing a

      firearm as a class A misdemeanor.


[5]   At sentencing, the trial court found significant aggravating factors to include:

      (1) Bowman’s shooting multiple shots at persons he knew to be law

      enforcement officers; (2) Bowman’s committing his offenses in the presence of

      Daughter, a minor, as well as Son, age nineteen; and (3) serious emotional

      trauma suffered by Bowman’s family and two of the officers. The trial court

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 4 of 16
      identified as slight mitigators Bowman’s criminal record and expressions of

      remorse. The court sentenced Bowman to an aggregate term of forty-one and a

      half years, comprising thirty-nine years for attempted murder, two nine-month

      consecutive terms for the class A misdemeanor offenses to which he pled guilty,

      and a consecutive one year of probation for class A misdemeanor pointing a

      firearm. Bowman now appeals his attempted murder conviction and his

      sentence. Additional facts will be provided as necessary.


                                     Discussion and Decision

          Section 1 – The trial court acted within its discretion in
        declining to give a jury instruction on criminal recklessness.
[6]   Bowman contends that the trial court erred in declining to instruct the jury on

      criminal recklessness as a lesser included offense of attempted murder. Jury

      instructions are intended “to inform the jury of the law applicable to the facts

      without misleading the jury and to enable it to comprehend the case clearly and

      arrive at a just, fair, and correct verdict.” Isom v. State, 31 N.E.3d 469, 484 (Ind.

      2015) (citation and quotation marks omitted), cert. denied (2016). We review

      jury instructions for an abuse of discretion. Id. When evaluating the trial

      court’s refusal to give a party’s tendered jury instruction, we determine

      “whether the tendered instructions correctly state the law, whether there is

      evidence in the record to support giving the instruction, and whether the

      substance of the proffered instruction is covered by other instructions.” Id. at

      485.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 5 of 16
[7]   In determining whether to instruct a jury on a lesser included offense, the trial

      court must engage in a three-step analysis:


              First, the trial court must consider whether the alleged lesser
              included offense is an inherently included offense to the principal
              charge. If it is not, then the trial court must decide whether the
              alleged lesser included offense is a factually included offense to
              the principal charge. Finally, if the alleged lesser included
              offense is either an inherently or factually included offense to the
              principal charge, then the trial court must determine if there is a
              serious evidentiary dispute regarding the element that
              distinguishes the lesser offense from the principal charge. If such
              a dispute is present and a jury could conclude that the lesser
              offense was committed but not the principal charge, then it is
              reversible error for the trial court to refuse to give the jury
              instructions on the lesser included offense.


      Id. (citations omitted).


[8]   Bowman concedes that criminal recklessness is not an inherently included

      offense of attempted murder. See Ellis v. State, 736 N.E.2d 731, 734 (Ind. 2000)

      (our supreme court has “consistently held that criminal recklessness is not an

      inherently included offense of attempted murder.”). However, he asserts that

      criminal recklessness is a factually included offense of attempted murder under

      the facts of this case. To determine whether criminal recklessness is a factually

      included offense of Bowman’s attempted murder charge, we examine the

      language of the charging information. Id. With respect to the attempted

      murder count, the charging information alleges, “Bowman knowingly or




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 6 of 16
      intentionally[1] attempted to kill another human being. Bowman engaged in

      conduct that constituted a substantial step toward the commission of murder; to

      wit: fired multiple shots at [the named officers].” Appellant’s App. Vol. 2 at 60.

      The charging information is devoid of any element of reckless behavior;

      therefore, criminal recklessness was not factually included in the crime charged.

      See Ellis, 736 N.E.2d at 735 (finding no error in trial court’s refusal to instruct

      jury on criminal recklessness as factually included offense of attempted murder

      where charging information did not include any element of reckless behavior).


[9]   Moreover, during the standoff, Bowman made verbal threats to kill two of the

      officers. He ultimately pointed his firearm directly at law enforcement officers

      as they attempted to take cover behind a truck. There was no evidence that he

      sprayed gunfire around the area. Rather, he threatened, pointed, and fired. 2

      Thus, there was no serious evidentiary dispute on the issue of recklessness. As

      neither the charging information nor the record supports criminal recklessness

      as a factually lesser included offense of attempted murder, we find no abuse of

      discretion in the trial court’s refusal to instruct the jury on criminal recklessness.




      1
        As discussed more fully below, to convict Bowman of attempted murder, the State was required to prove
      beyond a reasonable doubt that he “acted with specific intent to kill” the officers. Kadrovach v. State, 61
      N.E.3d 1241, 1245 (Ind. Ct. App. 2016), trans. denied (2017). We note that final jury instructions 3 and 4
      omit “knowingly” and read in terms of Bowman acting with specific intent to kill the named officers.
      Appellant’s App. Vol. 2 at 158. See also Spradlin v. State, 569 N.E.2d 948, 949 (Ind. 1991) (jury instruction on
      attempted murder must state that to find defendant guilty, jury must find that defendant specifically intended
      to kill victim).
      2
        Bowman now claims that he intended to hit the truck rather than the officers. This claim does not allege
      reckless conduct, but rather, intentional conduct.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019                      Page 7 of 16
          Section 2 – The evidence is sufficient to support Bowman’s
                        attempted murder conviction.
[10]   Bowman also challenges the sufficiency of the evidence to support his

       attempted murder conviction. When reviewing a challenge to the sufficiency of

       evidence, we neither reweigh evidence nor judge witness credibility. Moore v.

       State, 27 N.E.3d 749, 754 (Ind. 2015). Rather, we consider only the evidence

       and reasonable inferences most favorable to the verdict and will affirm the

       conviction unless no reasonable factfinder could find the elements of the crime

       proven beyond a reasonable doubt. Id. Reversal is appropriate only when

       reasonable persons would be unable to form inferences as to each material

       element of the offense. McCray v. State, 850 N.E.2d 998, 1000 (Ind. Ct. App.

       2006), trans. denied. The evidence need not “overcome every reasonable

       hypothesis of innocence.” Dalton v. State, 56 N.E.3d 644, 647 (Ind. Ct. App.

       2016) (quoting Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007)), trans. denied.


[11]   Bowman limits his sufficiency of evidence challenge to his conviction for

       attempted murder. A person who knowingly or intentionally kills another

       human being commits murder. Ind. Code § 35-42-1-1(1). “A person attempts

       to commit a crime when, acting with the culpability required for commission of

       the crime, the person engages in conduct that constitutes a substantial step

       toward commission of the crime.” Ind. Code § 35-41-5-1(a). However, since

       Spradlin v. State, 569 N.E.2d 948, 950 (Ind. 1991), “murder and attempted

       murder are no longer subject to the same level of culpability.” Kadrovach v.

       State, 61 N.E.3d 1241, 1245 (Ind. Ct. App. 2016), trans. denied (2017). To

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 8 of 16
       convict a person of attempted murder, the State must “prove beyond a

       reasonable doubt the defendant, with intent to kill the victim, engaged in conduct

       which was a substantial step toward such killing.” Id. at 1243 (quoting Spradlin,

       569 N.E.2d at 950). The intent to kill may be inferred from the deliberate use of

       a deadly weapon in a manner likely to cause death or serious injury. Bethel v.

       State, 730 N.E.2d 1242, 1245 (Ind. 1997). “And firing a gun in the direction of

       an individual is substantial evidence from which a jury may infer intent to kill.”

       Henley v. State, 881 N.E.2d 639, 653 (Ind. 2008). “Intent to kill may be further

       established by a defendant’s use of a deadly weapon against the victim coupled

       with an announced intention to kill.” Corbin v. State, 840 N.E.2d 424, 429 (Ind.

       Ct. App. 2006).


[12]   Bowman argues that the State failed to demonstrate a specific intent to kill the

       officers. He relies on Henley, 881 N.E.2d at 652, in which the defendant, holed

       up in a van after robbing two women and fleeing the scene, shot and killed a

       police dog that entered the van. Our supreme court reversed Henley’s

       conviction for the attempted murder of the human officer, who did not enter the

       van but had the police dog on a fifteen-foot leash. Id. The Henley court

       emphasized that there was no evidence that Henley was aware of the presence

       of a police officer (or any other human) when he fired at the dog and that he

       therefore lacked a specific intent to kill the human officer. Id.


[13]   We find Henley distinguishable. Here, the police presence was ubiquitous. In

       fact, Bowman claims that he had several opportunities to shoot the officers

       during the protracted standoff and could have done so had that been his intent

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 9 of 16
       but instead shot at the truck, thus demonstrating a lack of specific intent to kill

       any of the officers. Appellant’s Br. at 21. Notwithstanding, in his police

       interview, Bowman said that during the standoff, his negative feelings escalated

       and “turned to hate” when he saw that Sergeant Houseworth was on the scene.

       Tr. Vol. 2 at 188-89. Bowman had a handgun and a high-powered rifle. He

       made a verbal threat to “blow [] away” Corporal Sullivan when they conversed

       at the window. Tr. Vol. 5 at 135. He also threatened “to shoot [Sergeant

       Houseworth] in the head.” Tr. Vol. 3 at 231-32; Tr. Vol. 5 at 136. He told

       Corporal Sullivan that he could see Sergeant Houseworth behind the wood

       chipper and could see Officer Stepleton’s legs and could shoot him from where

       he was standing. Tr. Vol. 5 at 135-37. These threats prompted all five officers

       to seek cover behind the white truck. Even then, Trooper Linville and Corporal

       Sullivan each testified that they observed a muzzle flash when Bowman pointed

       his weapon at them and fired shots. Tr. Vol. 4 at 233-35; Tr. Vol. 5 at 150-51,

       154. After Bowman fired those shots, he phoned a friend and his sister, telling

       them that he thought he had killed an officer. Tr. Vol. 5 at 105, 152.


[14]   Sufficient evidence supports the jury’s conclusion that Bowman specifically

       intended to kill the officers. Bowman’s arguments to the contrary are

       invitations to reweigh evidence and reassess witness credibility, which we may

       not do. Consequently, we affirm his attempted murder conviction.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 10 of 16
           Section 3 – Bowman has failed to meet his burden of
       demonstrating that his sentence is inappropriate in light of the
                 nature of his offenses and his character.
[15]   Bowman asks that we review and revise his sentence pursuant to Indiana

       Appellate Rule 7(B), which states that we “may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, [this] Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” When a defendant requests appellate review and

       revision of his sentence, we have the power to affirm or reduce the sentence.

       Akard v. State, 937 N.E.2d 811, 813 (Ind. 2010). In conducting our review, our

       principal role is to leaven the outliers, focusing on the length of the aggregate

       sentence and how it is to be served. Bess v. State, 58 N.E.3d 174, 175 (Ind.

       2016); Foutch v. State, 53 N.E.3d 577, 580 (Ind. Ct. App. 2016). This allows for

       consideration of all aspects of the penal consequences imposed by the trial court

       in sentencing, i.e., whether it consists of executed time, probation, suspension,

       home detention, or placement in community corrections, and whether the

       sentences run concurrently or consecutively. Davidson v. State, 926 N.E.2d

       1023, 1025 (Ind. 2010). We do “not look to see whether the defendant’s

       sentence is appropriate or if another sentence might be more appropriate; rather,

       the test is whether the sentence is ‘inappropriate.’” Foutch, 53 N.E.3d at 581

       (quoting Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013), trans. denied

       (2014)). The defendant bears the burden of persuading this Court that his

       sentence meets the inappropriateness standard. Bowman v. State, 51 N.E.3d

       1174, 1181 (Ind. 2016).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 11 of 16
[16]   In considering the nature of Bowman’s offenses, “the advisory sentence is the

       starting point the Legislature has selected as an appropriate sentence.” Green v.

       State, 65 N.E.3d 620, 637-38 (Ind. Ct. App. 2016), trans. denied (2017). When

       determining the appropriateness of a sentence that deviates from an advisory

       sentence, we consider whether there is anything more or less egregious about

       the offense as committed by the defendant that “makes it different from the

       typical offense accounted for by the legislature when it set the advisory

       sentence.” Holloway v. State, 950 N.E.2d 803, 807 (Ind. Ct. App. 2011).


[17]   Bowman’s forty-one-and-a-half-year aggregate sentence comprises thirty-nine

       years for his level 1 felony conviction, nine months each for two of his class A

       misdemeanor convictions, and a one-year term, suspended to probation, for the

       remaining class A misdemeanor conviction. A level 1 felony carries a

       sentencing range of twenty to forty years, with a thirty-year advisory term. Ind.

       Code § 35-50-2-4(b). The maximum term for each of Bowman’s class A

       misdemeanor convictions is one year. Ind. Code § 35-50-3-2.


[18]   As we consider the nature of Bowman’s offenses, we cannot help but be

       alarmed at how a misdemeanor domestic battery incident escalated to a

       dangerous, protracted standoff with police. After Bowman struck Wife,

       Daughter went outside and phoned Sister, who phoned 911 and Stepson.

       When Stepson arrived at the house to confront Bowman about the battery,

       Bowman loaded a firearm. Stepson left the house, only to be chased by

       Bowman, who had his weapon pointed right at Stepson’s back. When police

       arrived, Bowman barricaded himself inside the house. Hoping to assuage

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 12 of 16
       Bowman’s anger, Corporal Sullivan attempted to communicate with him

       through an open window, only to have Bowman threaten to blow him away.

       Bowman expressed his disdain for Sergeant Houseworth and threatened to

       shoot him in the head. He also stated his desire to shoot Officer Stepleton in

       the legs. When Son arrived and drove through the roadblock, and officers

       ordered him out of his vehicle, Bowman emerged from the house with a firearm

       trained on the officers. Trooper Linville repeatedly ordered Bowman to drop

       his weapon, but he did not. Instead, he fired shots at the officers. Two of those

       officers described the flash of light and the barrel of Bowman’s weapon pointed

       at them. But for Bowman’s shots hitting the white truck instead of the officers,

       the carnage could have been significant.


[19]   The impact of the standoff on the officers is reflected in the trial testimony of

       Corporal Sullivan and Sergeant Houseworth, both of whom provided intense

       and emotional descriptions of the incident. These two officers had been

       recipients of Bowman’s death threats and struggled to describe the events of

       what they originally thought would be a dispatch to a domestic battery.

       Additionally, Trooper Linville suffered the trauma of believing that his shot had

       hit Bowman in the chest and only later discovered that Bowman’s chest wound

       was the result of a self-inflicted gunshot. Bowman’s family members were

       present at the scene and testified concerning the trauma of that day and the fear

       they now suffer as a result. In short, the nature of Bowman’s offenses does not

       merit a shorter sentence.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 13 of 16
[20]   Likewise, Bowman’s character does not militate toward a shorter sentence. We

       conduct our review of his character by engaging in a broad consideration of his

       qualities. Aslinger v. State, 2 N.E.3d 84, 95 (Ind. Ct. App. 2014), clarified on other

       grounds on reh’g, 11 N.E.3d 571. “When considering the character of the

       offender, one relevant fact is the defendant’s criminal history.” Garcia v. State,

       47 N.E.3d 1249, 1251 (Ind. Ct. App. 2015), trans. denied (2016). Bowman

       points out that his criminal history is relatively minor compared to that of other

       offenders who typically become involved in standoffs with police. He has five

       misdemeanor convictions for theft, all occurring thirty years ago. The trial

       court acknowledged this but gave it only slight mitigating consideration when

       juxtaposed with the egregious circumstances surrounding his current offenses.


[21]   Similarly, the court acknowledged Bowman’s expressions of remorse but found

       them to be wavering and thus entitled to little mitigating consideration. See

       Phelps v. State, 969 N.E.2d 1009, 1020 (Ind. Ct. App. 2012) (Trial courts are

       uniquely situated to observe defendant and can best determine whether remorse

       is genuine), trans. denied. We agree with the trial court’s observations and find

       Bowman’s hatred and disrespect for law enforcement officers, particularly those

       involved in the investigation of his son’s fatal accident, to be the prevailing

       theme of his life at this time. Bowman’s assertions of remorse must be

       considered in conjunction with his attempts to deflect blame for his conduct,

       which he now attributes to his grief over his son’s death three years before.

       While we in no way wish to downplay the grief a parent suffers over the sudden




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 14 of 16
       death of a child, Bowman’s relatives testified that he had rejected their

       suggestions that he get help to address his depression.


[22]   In this vein, we note that to whatever extent that Bowman’s criminal conduct

       can be attributed to his grief over his dead son, we must also consider the extent

       to which Bowman’s ensuing criminal conduct wrought devastation on his

       remaining family members. Wife wrote a victim impact letter, which was read

       in open court during sentencing, expressing the trauma suffered by her and the

       children and asking the trial court to impose a sentence that shows “mercy on

       our family to live a fear free life for as long as we can.” Tr. Vol. 7 at 17. She

       explained that Bowman has exacerbated the family’s fear and angst by

       continuing to contact them and their friends, both directly and indirectly,

       through an open letter to the newspaper. Wife described Bowman’s statements

       in the open letter as conveying the message that he wants to come back home

       and pick up where he left off, that he believes that “everything still belongs to

       him,” and that “when h[e] is released he will come and look us up and take

       back what he still thinks is rightfully his.” Id. at 15. She indicated that

       Daughter is afraid to be alone in the house and has lost friends whose parents

       no longer allow them to come over. Wife also described Bowman’s “continual

       letter writing to their friends” and stated that they have “all had to find new

       friends.” Id. at 16. In short, Bowman’s family members suffer not only trauma

       from the actual incident but also continued fear and upheaval due to Bowman’s

       relentless attempts to communicate and manipulate the relationships amongst

       them and their friends. None of this reflects well on his character.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 15 of 16
[23]   In sum, Bowman indulged his anger and grief in a way that proved devastating

       to everyone present during the standoff. He has failed to meet his burden of

       demonstrating that his sentence is inappropriate in light of the nature of the

       offenses and his character. Accordingly, we affirm his sentence.


[24]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1581 | April 16, 2019   Page 16 of 16